DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael D Winternitz on 09/07/2021. 

The application has been amended as follows: 
Claim 46, line 18: please remove the word “coupleable” after “a weir structure” and replace it with --coupled-- to recite “a weir structure coupled to the body….”

Allowable Subject Matter
Claims 46-56, 58-60, 62-86, and 88-94 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 46 and 67 with particular attention to the limitations “an electrode coupled to the body and disposed within the inner volume” and “a weir structure coupled to the body and disposed within the inner volume of the body above and on at least one side of the recess area such that the weir structure is spaced apart from the electrode claim 46, and “an electrode coupled to the body and disposed within the inner volume” and “a weir structure disposed within the inner volume of the body above and on at least one side of the recess area such that the weir structure is spaced apart from the electrode and is between the at least one side of the recess area and the electrode”, of instant claim 67. 
The closest prior art of record is considered to be Love et al. (US 4,911,816 A). 
Love discloses a tray 4’ that is an electrophoresis cell configured to be removably disposed within a receptacle collar 80 of a hood apparatus “assay device” that includes a camera 70 having a lens 74 for analyzing the electrophoresis cell and wherein the device is further configured to be connected to a source of electrical potential “assay device” [Col. 5:11-15; Col. 9:25-38; Col. 11:48-64; Figs. 12-21] wherein the tray 4’ has a bottom wall 12’, side walls 8’, and end walls 10’ that form the “body” of the tray 4’ and form an inner surface that defines the inner volume of the tray 4’ wherein the bottom wall 12’ has a recess for receiving the support surface 14’ [Col. 4:60-61; Col. 9:25-38; Col. 10:54-58; Col. 11:62-64; Figs. 12-19]; a separation gel “chip” that is placed in the tray 4’ on the support surface 14’ that is placed in the recess of the body of the tray 4’ wherein the gel can include agarose, polyacrylamide, mixed agarose/polyacrylamide [Col. 5:34-40; Col. 10:54-68; Figs. 12-14 and 18]); electrodes 24’ “electrode” are connected with an electrical contact element 28 “conductive contact pad” which is adapted to be connected to a source of electrical potential [Col. 5:11-15; Figs. 12 and 15-16]. Love further discloses a dam “weir structure” 17 that is mounted within the inner 
Love teaches, however, wherein the electrodes 24’ are disposed on the dam 17 and thus fails to expressly teach wherein the electrodes are directly “coupled to the body” as the electrodes in the instant device. Love also fails to expressly teach wherein the weir structure is “spaced apart from the electrode and is between the at least one side of the recess area and the electrode”. As discussed above, Love discloses wherein the electrodes are directly disposed on the dam structure and thus the dam is not “spaced apart from the electrode”. The dam 17 is also not located “between the at least one side of the recess are and the electrode” since the electrode 24 is on the same side as the “recess area” in the bottom wall 12’. There is no teaching, suggestion or motivation for one skilled in the art to remove the electrodes 24’ from the dam 17 and instead locate them on the body/substrate 12 such that the dam 17 is located between the electrode 24’ and the recess in the bottom plate 12’, especially since Love expressly teaches in Col. 10:42-44 that “three electrodes 24’ are advantageously mounted on the surface of the dam 17 facing the gel”. Repositioning the electrodes 24’ to the bottom plate on the side of the dam 17 facing away from the gel would go against the teachings of Love and thus there is no teaching, suggestion or motivation in Love or any available prior art to perform such motivation or indication that such modification has a reasonable expectation of success given that such modification would introduce two dams/barriers that would block the ionic/electrical flow across the separation medium. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not 47-56, 58-60, 62-66, 68-86, and 88-94 are dependent from or otherwise include the limitations of claims 46 or 67 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eibl et al. (US 3,951,776 A) disclose an electrophoresis apparatus with a single central dam that separates anodic/cathodic chambers. Kreisher et al. (US 4,622,124 A) disclose a nylon mesh screen that acts as a barrier for blocking the flow of bubbles across an electroblotting cell. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795